The opinion of the court was delivered, by
Agnew, J.
Mrs. Eliza II. Burd bequeathed to her goddaughter, Margaret B. Page, $2000, “ to be paid to her by my executors, when she attains the age of 21 years, but if she dies in her minority, the same is to fall into the residue of my estate.” This is a vested legacy, but the time of paymen-t-is deferred until the legatee shall arrive at age. In such a case the rule is well settled, that interest does not run upon the legacy until it falls due: Leech’s Appeal, 8 Wright 140; Kerr v. Bosler, 12 P. F. Smith 183. The 47th section of the Act of 24th February 1834, requiring the executors after one year has elapsed, to pay and deliver legacies under the direction of the Orphans’ Court, affords no countenance to the running of interest after the expiration of the year ; for it expressly says, “all such legacies as are due and payable by them.” When a testator bequeaths a sum of money- and fixes the time of payment, he determines by that act the precise sum to be paid at the time fixed by him. The only exception to this rule is where the law infers an intention to pay interest from the relation in which the testator stands to the legatee. It is contended here that Mrs. Burd was in loeo parentis to Miss Page, because she stood as god-mother to her at baptism, and calls her god-daughter in her will. But this is a spiritual relation merely, arising from a religious rite, and has no relation whatever *405to maintenance on one side, or destitution and dependence on the other. Mrs. Burd never stood in any sense of law or fact in loco parentis to her god-daughter. Payment of interest was not needed for support, or by reason of any cause which would bring the legacy within the exception. Nor were the executors trustees of the legacy in that peculiar sense which made them depositaries of a fund specially set apart for Miss Page, and placed in their hands for investment for her. The case, therefore, does not fall within the principles stated in Laporte v. Bishop, 11 Harris 152, and Cooper v. Scott, 12 P. F. Smith 189. Where a trustee is appointed for a special fund, or the executors are put in ‘special charge of it for the legatee, to take care of and manage it for his benefit, his right to the product of the fund is an inference, or at least it may be, from a presumed intent of the testator in thus setting it apart for him. Nothing of that kind appears in this case. The decree of the Orphans’ Court is therefore affirmed with costs to be paid by the appellant.